STATE OF MICHIGAN

                            COURT OF APPEALS



MARY ANN LAMKIN,                                                     FOR PUBLICATION
                                                                     January 19, 2017
               Plaintiff-Appellant,

v                                                                    No. 328836
                                                                     Livingston Circuit Court
HAMBURG TOWNSHIP BOARD OF                                            LC No. 15-028656-CZ
TRUSTEES and HAMBURG TOWNSHIP
ZONING ADMINISTRATOR,

               Defendants-Appellees.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and GLEICHER, JJ.

O’CONNELL, J. (concurring).

        I concur in the result. I write separately to state that the trial court, in its effort to be
efficient, may have set a new land speed record for disposing of a case. While efficiency is an
excellent goal for trial courts to obtain, it may collide with a plaintiff’s right to notice and an
opportunity to be heard and prevent this Court from being able to engage in meaningful appellate
review.

        In this case, plaintiff, in propria persona, filed her law suit on July 29, 2015. Two days
later on July 31, 2015, before the defendants were even served and perhaps even before the ink
was dry on the complaint, the trial court sua sponte dismissed the suit. The resulting scant lower
court record does not reflect how the plaintiff’s issues were raised, argued, or presented to the
lower court, and it is devoid of any answer by the defendants. The trial court’s order consists of
six conclusory paragraphs with a very limited recitation of the court’s factual conclusions. The
trial court’s order does not provide sufficient information for this Court to evaluate the reasons
for the dismissal or the merits of plaintiff’s case.

        Clearly, the trial court was frustrated by the numerous (and possibly frivolous) lawsuits
that the plaintiff has filed. While I appreciate efficiency, I conclude that plaintiff was completely
denied her day in court and her opportunity to present her case in a reasonable manner. Though
due process may take a little time and patience on the part of the trial court, it is necessary to a
fundamentally fair court system. See Al-Maliki v LaGrant, 286 Mich. App. 483, 485-486; 781
NW2d 853 (2009).




                                                -1-
        I would vacate the lower court decision and direct that, on remand, the trial court should
give plaintiff an opportunity to present her case and create a reviewable lower court record.

                                                            /s/ Peter D. O’Connell




                                               -2-